Citation Nr: 0921063	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-08 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, her father




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.  The appellant is the Veteran's spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Roanoke, Virginia, that denied 
service connection for the cause of the Veteran's death.

The appellant and her father testified before the undersigned 
Member of the Board at a hearing that was held at the RO in 
March 2007.

This matter was previously remanded by the Board in July 
2008.  The additional development prescribed therein having 
been completed, this case was returned to the Board for 
appellate disposition.  


FINDINGS OF FACT

1.  The Veteran's death certificate indicates that the 
Veteran died on October [redacted], 2004.  The immediate cause of 
death is set forth as progressive brain metastasis, due to or 
as a consequence of nodular malignant melanoma.  No 
additional underlying cause of death and no significant 
conditions contributing to death were set forth on the 
Veteran's death certificate.

2.  At the time of his death, the Veteran was service 
connected for prostate cancer, rated 100 percent disabling, 
and posttraumatic stress disorder (PTSD), rated 50 percent 
disabling.

3.  The Veteran had a history of melanoma since 2000.  The 
Veteran's treatment records indicate that the Veteran's 
malignant melanoma metastasized to his lungs, liver, lymph 
nodes, spine, and brain despite chemotherapy and radiation 
treatment during the months prior to his death.  There is no 
evidence that the Veteran's malignant melanoma was related to 
his military service.  

4.  The Veteran was diagnosed with stage II prostate cancer, 
confined to the prostate, after elevated levels of prostate 
specific antigen (PSA) were detected in January 2004.  He was 
treated with hormone therapy.  Surgery was not performed due 
to the discovery of the Veteran's metastatic disease in the 
lungs.  The Veteran was granted presumptive service 
connection for his prostate cancer on the basis of his 
confirmed exposure to herbicides while serving in the 
Republic of Vietnam, and he was assigned a 100 percent rating 
for active malignancy or antineoplastic therapy.  

5.  The evidence does not show that the Veteran's prostate 
cancer caused or materially contributed to his death from 
progressive brain metastasis, due to or as a consequence of 
nodular malignant melanoma.  


CONCLUSION OF LAW

The Veteran's death was not caused by a disease or injury 
incurred in or aggravated by service, nor did any such 
disease or injury contribute substantially or materially to 
his death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309, 3.312 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations require VA to notify claimants of 
what is necessary to establish their entitlements to the 
benefits sought and to assist them in obtaining the evidence 
necessary to substantiate their claims.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008). 
 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b) (1) (2008). Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 
 
In Pelegrini, the United States Court of Appeals for  
Veterans Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  However, the 
VCAA notice requirements may be satisfied notwithstanding 
errors in the timing or content of the notice if such errors 
are not prejudicial to the claimant.  Pelegrini, 18 Vet. App. 
at 121.  Further, a defect in the timing of the notice may be 
cured by sending proper notice prior to a re-adjudication of 
the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 
(Fed. Cir. 2006).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim. 38 C.F.R. § 3.159 (2008). 
 
The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. 

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  
 
In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the Veteran's 
death, section 5103(a) notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a Veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a non-detailed application of the specific reasons 
why any claim made during the deceased Veteran's lifetime was 
not granted.  Where a claimant submits a detailed application 
for benefits, VA must provide a detailed response. Hupp v. 
Nicholson, 21 Vet. App. 342 at 352-353 (2007).

In this case, the requirements of Hupp were not met.  The 
VCAA notice sent to the claimant on December 8, 2004 did not 
contain a statement of the disabilities for which the Veteran 
was service connected at the time of his death, nor did it 
explain what evidence and information was necessary to 
substantiate a DIC claim based on either a previously service 
connected disability or a condition not yet service 
connected.  Rather, the notice stated only that the claimant 
was required to show either that the Veteran died while on 
active duty or that the Veteran died from a service connected 
disease or injury.

Where there is a pre-adjudicatory notice error, VA must show 
that the purpose of the notice was not frustrated through 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  See, e.g, Vazquez-Flores v. Peake, 22 
Vet. App. 37, 46 (2008).  

In this case, the notice defect was not prejudicial because 
the claimant was provided sufficient information such that a 
reasonable person could have been expected to understand what 
was necessary to support her claim, and because the claimant 
and her representative demonstrated actual knowledge of what 
was necessary in order to prove her claim.  The original 
rating decision dated in February 2005 that denied service 
connection for the cause of the Veteran's death informed the 
claimant that the Veteran was service connected for prostate 
cancer and PTSD at the time of his death.  The February 2005 
rating decision also explained that service connection for 
the cause of the Veteran's death was denied because the 
Veteran's service treatment records did not contain any 
evidence of a disability related to the Veteran's death from 
progressive brain metastasis due to nodular malignant 
melanoma, and there was no evidence that malignant melanoma 
was manifest within 1 year of the Veteran's discharge from 
active duty in 1969.  The February 2005 rating decision also 
explained that the evidence did not show that the Veteran's 
service connected disabilities contributed substantially and 
materially to the cause of the Veteran's death.  

The claimant was also sent a letter by the RO dated in August 
2005 that explained that service connection for the cause of 
the Veteran's death was denied because the evidence did not 
show that either of the Veteran's service connected 
disabilities, prostate cancer or PTSD, were the immediate or 
underlying cause of his death, or a significant condition 
contributing to his death.  The letter informed the claimant 
that she could submit evidence, such as a statement from a 
physician, demonstrating that the Veteran's prostate cancer 
ultimately caused his death.   

A Statement of the Case (SOC) dated in December 2005 
explained the principles related to establishing service 
connection as well as the requirements for entitlement to 
DIC.  The SOC explained that the Veteran was service 
connected for prostate cancer and PTSD, but that the evidence 
did not show that either of these disabilities contributed 
substantially and materially to the Veteran's death.  The SOC 
also explained that there was no evidence that the cause of 
the Veteran's death was related to his military service.  The 
claimant's claim was thereafter readjudicated in a 
Supplemental Statement of the Case (SSOC) dated in May 2006 
and in a SSOC dated in March 2009, thus curing the use of 
earlier post-decisional documents.  

Moreover, the claimant and her representative submitted 
numerous letters, evidence, and argument demonstrating that 
they were actually aware of the requirements for establishing 
service connection for the cause of the Veteran's death.  For 
example, in a June 2008 informal hearing presentation, the 
claimant's representative argued that the Veteran's service 
connected prostate cancer contributed to his death, 
specifically citing 38 C.F.R. § 3.313(c)(4) and, 
additionally, referencing guidance set forth in the M21-1MR 
rating manual to the effect that the Veteran's 100 percent 
disability rating for prostate cancer raised a reasonable 
possibility that this disability contributed to the Veteran's 
death.  The claimant herself sent numerous letters to VA 
arguing that the Veteran's death was actually caused or 
contributed to by his service connected prostate cancer, and 
submitted various evidence in support of this argument, 
including highlighted portions of the Veteran's VA treatment 
records, statements from medical providers, and information 
about prostate cancer that she obtained from the Internet.  

For these reasons, the Board finds that the notice error 
herein did not affect the essential fairness of the 
adjudication in this case.  

Accordingly, no prejudice to the claimant will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case to the RO for further VCAA development 
would only result in additional delay, without any benefit to 
the claimant.  See, e.g. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (declining to remand case where doing to would 
have resulted only in imposing additional burdens on VA 
without a corresponding benefit to the Veteran).

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, VA has of record evidence 
including the Veteran's service treatment records, VA medical 
records from Mountain Home VA Medical Center (VAMC), the 
Veteran's death certificate, and statements from various VA 
and private physicians.  VA obtained two medical opinions 
concerning the cause of the Veteran's death; one opinion was 
obtained by the RO and an additional expert medical opinion 
was obtained by the Board.  The claimant was notified of the 
expert medical opinion obtained by the Board in February 2008 
and was given an opportunity to respond thereto.  VA also has 
of record the statements of the claimant and her 
representative and evidence, including general information 
about prostate cancer, which was submitted by the claimant.  
The claimant also testified before the undersigned member of 
the Board at a hearing held at the RO in March 2007.    

The Veteran's VA treatment records from Mountain Home VAMC 
indicate that the Veteran was originally diagnosed with, and 
treated for, malignant melanoma in 2000 at the VAMC in 
Nashville, Tennessee and at Vanderbilt University Medical 
Center.  While the records pertaining to such treatment are 
not part of the claims file, this treatment occurred more 
than 30 years after the Veteran's service, and at least 4 
years prior to either the diagnosis of prostate cancer in 
early 2004, the discovery of metastatic disease thereafter, 
and the Veteran's death in October 2004.  There is no 
reasonable possibility that these records could substantiate 
a connection between the Veteran's death from progressive 
brain metastasis due to nodular malignant melanoma and his 
service, nor is their any reasonable possibility that these 
records could demonstrate that the Veteran's service 
connected disabilities contributed to his death.  Moreover, 
the claimant did not provide an authorization for VA to 
obtain these records.

This matter was previously remanded by the Board to ascertain 
whether additional medical documentation concerning the 
Veteran's treatment for his terminal cancer existed, 
specifically, whether certain tests were performed prior to 
the Veteran's death.  The claimant was contacted in order to 
provide information about all treatment received by the 
Veteran for his cancer, including contact information for all 
of the physicians that she mentioned during her hearing 
treated the Veteran.  The claimant responded that the 
Veteran's only treatment was at the Mountain Home VAMC.  The 
RO/AMC obtained a complete copy of the Veteran's Mountain 
Home VAMC treatment records for the period from January 2004 
until his death.  These treatment records do not show that 
the tests discussed in the remand were performed.  The Board 
finds that the instructions set forth in its July 2008 remand 
were complied with, and that VA fulfilled its duty to assist.

II. Service Connection for the Cause of the Veteran's Death

The claimant contends that the Veteran's death was caused, or 
substantially and materially contributed to, by a service 
connected disability.  Specifically, the claimant contends 
that the Veteran's service connected prostate cancer led to 
his death. 

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§3.303. 

Service connection for some disorders, including malignant 
tumors, may be presumed where demonstrated to a compensable 
degree within 1 year of separation from qualifying service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for the cause of the 
Veteran's death if a disorder incurred in, or aggravated by, 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312. 

In this case, the Veteran's death certificate indicates that 
he died on October [redacted], 2004 as a result of progressive brain 
metastasis due to or as a consequence of nodular malignant 
melanoma.  

At the time of his death, the Veteran was service connected 
for prostate cancer, rated 100 percent disabling, and PTSD, 
rated 50 percent disabling.  Service connection for prostate 
cancer was granted in a June 2004 rating decision on the 
basis of the Veteran's exposure to herbicides during his 
service in Vietnam, and a 100 percent evaluation was assigned 
because the Veteran was undergoing hormone therapy with 
Zoladex.  A 100 percent evaluation is assigned for prostate 
cancer during active malignancy or antineoplastic therapy.  
Service connection for PTSD was granted, with a 50 percent 
rating, in October 2004.  Service connection for malignant 
melanoma was denied in rating decisions dated in March 2004 
and June 2004.

VA treatment records show that the Veteran had a malignant 
melanoma removed from his left flank in or about December 
2000. 

In January 2004, the Veteran's PSA was noted to be elevated 
at 8.81 ng/ml, compared to a prior level of 3.3 ng/ml in  
November 2000.  A physical examination revealed an enlarged 
prostate.  A biopsy was performed in March 2000, showing 
Gleason Grade 6 prostate cancer, stage II (T1CN0M0), confined 
to the prostate.  In April 2004, treatment options were 
discussed, with the Veteran preferring radical surgery if 
disease free from his left flank melanoma. However, a chest 
CT scan in April 2004 showed multiple pleural based nodules 
especially on the left side.  The Veteran was started on 
Zoladex for his prostate cancer pending further evaluation.  

While the lung nodules were initially considered most likely 
secondary to asbestos exposure, given the Veteran's history 
of melanoma and prostate cancer, further evaluation was 
recommended to rule out malignancy.  A fine needle biopsy was 
performed, with findings of a pleural base lesion consistent 
with metastatic malignant melanoma.  A subsequent treatment 
note indicated that the cytologic features and presence of 
pigment in the cytoplasm of the malignant cells were 
consistent with metastatic melanoma. However, while the 
Veteran provided a clinical history of malignant melanoma, it 
was not documented in his VA files and the material was 
insufficient for immunohistochemical stains to confirm the 
morphologic impression.  As a result, primary or metastatic 
carcinoma, although less likely, remained in the differential 
diagnosis.

A May 2004 treatment note indicated that the Veteran than had 
metastatic melanoma and organ confined prostate cancer, and 
was to receive intravenous chemotherapy.  Subsequent 
treatment records reflect the Veteran was administered 
chemotherapy for metastatic melanoma.  

In September 2004, a CT scan showed increased disease burden 
with new lesions on the liver and mesentery, and pleural 
effusion.  The assessment was metastatic melanoma, with 
increased metastasis.  A radiological study also showed two 
enhancing lesions in the brain that were "consistent with 
metastatic brain disease (melanoma) as indicated in the 
history."  The Veteran was noted at that time to have 
extensive metastatic disease involving the lungs, pleura, 
mediastinum, liver, and mesentery.  Chemotherapy was 
discontinued, and the Veteran was given radiation therapy to 
the brain, described as for metastatic malignant melanoma.  
The Veteran's experienced complications, including recurrent 
deep vein thrombosis requiring placement of a Greenfield 
filter and edema.  On October [redacted], 2004, the Veteran died.  

The claimant submitted a letter dated in October 2005 from a 
physician whom she described as being the Veteran's primary 
care physician "at one time, before he had to be transferred 
to the VA Hospital."  This physician stated that the Veteran 
had both prostate cancer and melanoma, and that both of these 
cancers "can be lethal if with metastasis to the bones and 
the brain."  She further stated that "[a]s far as to which 
cancer metastasized to any of his organs, it is unclear 
because there was no biopsy done on the metastasis."  She 
further stated the she "believe[d]" that prostate cancer 
contributed to the Veteran's death.

In September 2005, the Veteran's VA urologist wrote a note at 
the request of the claimant.  He wrote that the Veteran 
received hormone therapy for his prostate cancer that put it 
in "so called remission in order to address his lung nodules 
that were highly unlikely to be secondary to metastatic 
prostate cancer."  The VA urologist noted that a tumor board 
met and the consensus was that the lung nodules were highly 
suspicious of metastatic melanoma, and pulmonary medicine 
arranged for a needle aspiration with showed malignancy 
consistent with metastatic melanoma.  Treatment was 
transferred to an oncologist to treat melanoma with 
chemotherapy and prostate cancer continued to be treated with 
hormone therapy.  In September 2004 the Veteran was found to 
have metastatic lesions to the brain that were more 
consistent with metastatic melanoma.  The urologist noted 
that "metastatic prostate cancer to the brain is not common 
even in advanced stages of the disease which this patient was 
not."  The urologist wrote that he explained to the claimant 
that the Veteran had two separate primary cancer diagnoses of 
prostate cancer and malignant melanoma.  He noted that 
prostate cancer and its treatment will weaken a patient and 
contribute to overall impaired health and decreased physical 
strength, and that, in this case, the Veteran's early stage 
prostate cancer and its treatment "did weaken him and 
contribute to his poor health status."  However, his primary 
cause of death was "without question" metastatic melanoma 
to the lungs and brain.  

A letter from another VA physician dated in November 2005 
stated that, during his terminal illness, the Veteran had 
both recurrent malignant melanoma and adenocarcinoma of the 
prostate.  The physician stated that while the Veteran died 
from progressive malignant disease that was most consistent 
with melanoma, no biopsy proof of the origin of the masses in 
his abdomen or brain were obtained.  Another VA staff 
physician wrote a letter dated in October 2005 that stated 
that the Veteran had prostate cancer at the time of his 
death, but did not express an opinion as to the cause of 
death.

In April 2006, VA obtained an opinion from a physician 
concerning the cause of the Veteran's death.  The physician 
indicated that he reviewed the Veteran's service treatment 
records, VA treatment records, the statements of various 
physicians concerning the cause of the Veteran's death that 
were previously discussed, and the death certificate.  The 
examiner's opinion was that the Veteran's prostate cancer was 
not a contributory cause of his death and did not aid or 
provide assistance to the production of death.   

In January 2008, VA obtained an expert opinion concerning the 
cause of the Veteran's death from an oncologist.  The 
oncologist discussed the Veteran's relevant history, and 
opined that it was unlikely that the Veteran's prostate 
cancer contributed to his death.  He noted that the Veteran 
died of a progressive cancer that was most consistent with 
metastatic melanoma.  The diagnosed prostate cancer was an 
early stage, organ confined cancer.  The needle aspiration of 
the cancer in the lung nodules revealed malignant cells 
consistent with metastatic malignant melanoma, and while the 
report stated that, although less likely, metastatic 
carcinoma remained in the differential diagnosis, the 
findings were considered sufficient for purposes of clinical 
decision making and the Veteran was administered chemotherapy 
for melanoma. The Veteran's progressive disease included many 
areas, and he was started on brain radiation.  He had further 
complications including recurrent deep vein thrombosis and 
lower extremity edema, and experienced a rapid clinical 
decline prior to his death.  The oncologist opined that he 
agreed with the cause of death stated on the death 
certificate.  Moreover, it was unlikely that prostate cancer 
weakened the patient in a manner that made his melanoma more 
likely and that it did not appear that the prostate cancer 
made the treatment of the Veteran's melanoma more difficult.  
The expert noted that, if available, 2 additional pieces of 
evidence would be helpful.  The first was a confirmatory 
review of the fine needle aspiration sample with comparison 
of the original melanoma biopsy.  The examiner noted that the 
current report seemed most consistent with metastatic 
melanoma, and the clinical course was most consistent with 
the pattern of spread and progression of metastatic melanoma.  
The second was PSA values close to the time of death.  If the 
values were negative, this would further support the opinion 
that the Veteran's prostate cancer was not metastatic.  
However, the examiner noted that even if the values were 
elevated, the pattern of spread and progression of the 
metastatic malignancy was most consistent with metastatic 
melanoma.  As noted previously, after the prior remand, it 
was determined that these 2 tests were not performed.  

The claimant submitted numerous letters to VA in which she 
stated that she believed her husband's prostate cancer caused 
or contributed to his death.  She submitted printouts of 
pages from the internet concerning prostate cancer.  These 
printouts generally show that prostate cancer is capable of 
metastasis.  At a hearing before the undersigned Member of 
the Board, the claimant and her father testified concerning 
the Veteran's treatment and his physical condition before he 
died.  They both testified that Veteran's health rapidly 
declined after he was diagnosed with prostate cancer.  The 
claimant stated that she believes that the cause of death set 
forth on the death certificate is wrong, and that the 
Veteran's prostate cancer metastasized and caused his death.  

The evidence does not show that the Veteran death was caused, 
or substantially and materially contributed to, by a service 
connected disability. 

As noted above, the Veteran's death certificate indicates 
that the Veteran died of progressive brain metastasis as a 
result of nodular malignant melanoma.  There is no evidence 
that the Veteran's progressive brain metastasis was actually 
caused by prostate cancer as argued by the claimant.  With 
the exception of one private physician, who was described by 
the claimant as a primary care physician who treated the 
Veteran before he developed prostate cancer, all of the 
physicians who provided opinions on the subject opined either 
that the Veteran's metastatic disease was the result of 
malignant melanoma or that it was most consistent with 
malignant melanoma.  The letter from the private physician 
indicated that, since there was no biopsy on the metastasis, 
the origin of the Veteran's metastatic disease was 
"unclear".  This is not equivalent to an opinion that the 
Veteran's metastatic disease was as likely as not caused by 
his prostate cancer.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127-128 (quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion that a particular event "may" 
have led to the Veteran's disability is too speculative to 
establish a causal relationship).

In any event, there is no evidence that this private 
physician, who does not appear to be a cancer specialist and 
who did not participate in the Veteran's cancer treatment, 
reviewed the Veteran's VA treatment records, including the 
results of his prostate biopsy which was interpreted as 
showing organ confined prostate cancer, the results of the 
CT-directed fine needle biopsy showing results consistent 
with metastatic malignant melanoma, or the reported pattern 
of spread of the Veteran's cancer.  

The Board finds that opinions of the VA physician who signed 
the death certificate, the VA oncologist who authored the 
January 2008 report, the VA physician who authored the April 
2006 opinion, and the VA urologist who wrote the September 
2005 note, all of whom concluded that metastasis was the 
result of malignant melanoma, are more probative than the 
speculative opinion set forth in October 2005 letter from the 
private physician that was submitted by the claimant.  See, 
e.g. Miller v. West, 11 Vet. App. 345, 348 (noting that, when 
evaluating the weight of medical evidence, the Board is 
guided by the principle that the probative value of a medical 
opinion largely rests upon the extent to which such opinion 
is based upon a thorough evaluation of the Veteran's medical 
history). While VA may not discount a private medical opinion 
merely because the private physician did not review the 
claims file, the Board may examine the factual foundation of 
a medical opinion, including whether the physician had access 
to relevant information of record. Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 303-304 (2008).  

In this case, the Veteran's service treatment records do not 
show complaints of, or treatment for, malignant melanoma.  
There is no evidence that the Veteran developed malignant 
melanoma within the 1 year presumptive period after service.  
Rather, the evidence shows melanoma was first diagnosed in 
2000, more than 30 years after the Veteran's service.  There 
is no competent evidence that malignant melanoma was caused 
by the Veteran's service.  While on a statement included with 
her appeal form received in June 2006 the claimant 
conjectured that the Veteran's malignant melanoma may have 
resulted from his exposure to "the blistering sun and heat 
of Vietnam and other hot climates" during his service, there 
is no evidence that the claimant possesses the necessary 
qualifications to render an expert opinion on the etiology of 
any medical condition.  See, e.g. Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  See also, e.g., Espiritu v. Derwinski,  
2 Vet. App. 492, 494-495 (1992).

The evidence also does not show that any service connected 
disability, including the Veteran's prostate cancer, 
substantially and materially contributed to his death.  Both 
the VA physician who wrote the April 2006 opinion and the VA 
oncologist who authored January 2008 opined that the 
Veteran's prostate cancer did not substantially and 
materially contribute to the Veteran's death.  As previously 
discussed, the oncologist reviewed the Veteran's treatment 
records and determined that it did not appear that prostate 
cancer weakened the patient in a manner that increased the 
likelihood of developing melanoma or made treatment of 
melanoma more difficult.  While the Veteran's urologist noted 
that the Veteran's prostate cancer "weaken[ed] him and 
contributed to his poor health status", he did not opine 
that this substantially and materially contributed to the 
death of the Veteran from progressive brain metastasis due to 
nodular malignant melanoma.  

The only medical opinion indicating that the Veteran's 
prostate cancer contributed to his death was the 
aforementioned October 2005 letter from a private physician 
that was submitted by the claimant.  This physician opined 
that prostate cancer "contributed to [the Veteran's] 
untimely demise."  However, this opinion, which lacks any 
explanation of the physician's rationale or the factual basis 
for her conclusion, is less probative than the fully reasoned 
explanation set forth in the January 2008 expert oncologist's 
report.  See, e.g. Miller,  11 Vet. App. at 348.  

Furthermore, although, as the claimant's representative noted 
in his argument, M-21-1-MR § IV.iii.2.1.c instructs rating 
officials that a "reasonable possibility" of a service 
connected death exists where a Veteran was rated 100 percent 
disabled as a result of a service connected disease or injury 
at the time of his death, this provision does not establish 
that VA must conclude after development of a claim that such 
disease or injury substantially or materially contributed to 
the death of a Veteran.  In this case, the evidence does not 
show that the Veteran's service connected disabilities, 
including prostate cancer, either caused or substantially and 
materially contributed to his death.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the claimant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the  claim. See, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


